

Exhibit 10.1

























J. C. PENNEY CORPORATION, INC.


2011 CHANGE IN CONTROL PLAN

















 
 
 
 
 



J. C. PENNEY CORPORATION, INC.
2011 CHANGE IN CONTROL PLAN






TABLE OF CONTENTS


 

 Article       Page  ARTICLE ONE   INTRODUCTION   1  ARTICLE TWO    DEFINITIONS
  2  ARTICLE THREE    ELIGIBILITY AND PARTICIPATION   10  ARTICLE FOUR  
BENEFITS   11  ARTICLE FIVE    AMENDMENT AND TERMINATION   19  ARTICLE SIX  
MISCELLANEOUS   20  APPENDIX I   PARTICIPATING EMPLOYERS    27

 


                               


                             
                               

                              

i

 
 
 
 
 









J. C. PENNEY CORPORATION, INC.
2011 CHANGE IN CONTROL PLAN


ARTICLE ONE


INTRODUCTION


1.01
Purpose Of Plan



The J. C. Penney Corporation, Inc. 2011 Change in Control Plan (the "Plan")
consists primarily of (i) severance benefits, (ii) additional cash benefits
after termination of employment to be paid outside of the Corporation’s
non-qualified retirement plans and (iii) a cash amount payable at Employment
Termination equal to the Corporation’s cost of health and welfare benefits the
associate participated in immediately prior to the Change in Control.  The
purpose and intent of the Plan is to attract and retain key associates and to
improve associate productivity by reducing distractions resulting from a
potential Change in Control situation, all of which are in the best interest of
the Corporation, and J. C. Penney Company, Inc. and its stockholders.


Capitalized terms used throughout the Plan have the meanings set forth in
Article Two except as otherwise defined in the Plan, or the context clearly
requires otherwise.
 
1.02
Plan Status



The Plan is intended to be a plan providing Severance Pay and certain other
benefits following a Change in Control.  The Plan is intended to be a top hat
plan for a select group of management or highly compensated executives, subject
only to the administration and enforcement provisions of   ERISA.  To the extent
applicable, it is intended that portions of this Plan either comply with or be
exempt from the provisions of Code section 409A.  This Plan shall be
administered in a manner consistent with this intent and any provision that
would cause this Plan to fail to either comply with or be exempt from Code
section 409A, as the case may be, shall have no force and effect.


1.03
Entire Plan



This document, including any Appendix hereto, and any documents incorporated by
reference set forth the provisions of the Plan effective as of the Effective
Date, except as otherwise provided herein.


1

 
 
 
 
 



ARTICLE TWO


DEFINITIONS


2.01  
For purposes of this Plan, the following terms shall have the following
meanings:



Accounting Firm shall mean a nationally recognized accounting firm, or
actuarial, benefits or compensation consulting firm, (with experience in
performing the calculations regarding the applicability of Section 280G of the
Code and of the tax imposed by Section 4999 of the Code) selected by the
Corporation prior to a Change in Control.
 
Beneficial Owner shall have the meaning set forth in Rule 13d 3 under the
Exchange Act.
 
Board shall mean the Board of Directors of the Company.
 
 Change in Control shall mean the consummation of an event set forth in any one
of the following paragraphs:


 (I)     any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities ac­quired directly from the Company) representing
more than 30% of the combined voting power of the Company's then out­standing
securities, excluding any Person who becomes such a Bene­ficial Owner in
connection with a transaction described in clause (i) of paragraph (III) below;
or


   (II)  during any consecutive twelve month period the following individuals
cease for any reason to constitute a majority of the number of directors then
serving: individ­uals who, on the date hereof, constitute the Board and any new
direc­tor (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of direc­tors of the
Company) whose appointment or election by the Board or nomination for election
by the Company's stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previ­ously so approved or recommended; or;


(III)  there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, other than (i) a merger or consolidation which results in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation contin­uing to represent
 
2
 
 
 
 
 (either by remaining outstanding or by being con­verted into voting securities
of the surviving entity or any parent thereof), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, more than 50% of
the combined voting power of the securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or be­comes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
25% or more of the combined voting power of the Company's then outstanding
securities; or


(IV)  the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Com­pany of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.


Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions (i) immediately following which the record holders of
the common stock of the Company immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
in an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions,  (ii)_which is
an acquisition of Company voting securities by the Company that results in an
increase in the combined voting power of the voting securities owned by any
Person or (iii) which does not constitute a change in control event within the
meaning of Code section 409A and Treasury Regulation section 1.409A-3(i)(5), or
its successor, including a change in the ownership of the corporation, or a
change in the effective control of the corporation, or a change in the ownership
of a substantial portion of the assets of the corporation as those events are
defined in Treasury Regulation sections 1.409A-3(i)(5)(v), (vi) and (vii),
respectively.
 
Code shall mean the Internal Revenue Code of 1986, as amended, and the proposed,
temporary and final Treasury regulations promulgated thereunder.  Reference to
any section or subsection of the Code or the proposed, temporary or final
Treasury regulations includes reference to any comparable or
3
 
 
 
 
 
succeeding provisions of any legislation or regulations that amend, supplement
or replace such section or subsection.


Committee shall mean the Human Resources and Compensation Committee of the
Board.


Company shall mean J. C. Penney Company, Inc., a Delaware corporation, or any
successor company.


Compensation shall mean the sum of a Participant’s annual base salary rate, and
the Participant’s target annual incentive compensation (at target), under the
Management Incentive Compensation Program for the fiscal year, in either case as
in effect on either (i) the date of the Change in Control, or (ii) as of the
Participant’s Employment Termination date, whichever is greater.   If a
Participant is employed by an affiliate or Subsidiary of the Corporation,
Compensation shall include the same elements of pay to the extent the affiliate
or Subsidiary maintains similar or comparable pay arrangements.


Corporation shall mean J. C. Penney Corporation, Inc., a Delaware corporation,
or any successor company.


Direct Report shall mean each person who reports directly to the Chief Executive
Officer of the Corporation and who is an officer of the Company or any affiliate
or Subsidiary who is subject to the reporting requirements under Section 16(a)
of the Exchange Act.


Effective Date shall mean the date when the Plan is approved by the Board.


Employment Termination shall be deemed to have occurred when a Participant has a
Separation from Service within two years after a Change in Control as a result
of either a Separation from Service for Good Reason or an Involuntary Separation
from Service other than as a result of a Summary Dismissal.  An Employment
Termination shall not include a termination by reason of the Participant’s
death, disability, voluntary termination of employment (other than a Separation
from Service for Good Reason), or Normal Retirement.
 
ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.  Reference to any section
or subsection of ERISA or the regulations promulgated thereunder includes
reference to any comparable or succeeding provisions of any legislation or
regulations that amend, supplement or replace such section or subsection.
 
Exchange Act shall mean the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.  Reference to any section or subsection of
the Exchange Act or the regulations promulgated thereunder
 
4
 
 
 
 
includes reference to any comparable or succeeding provisions of any legislation
or regulations that amend, supplement or replace such section or subsection.


Excise Tax shall mean, collectively, (i) the tax imposed by section 4999 of the
Code by reason of being “contingent on a change in ownership or control” of the
Company, within the meaning of section 280G of the Code, or (ii) any similar tax
imposed by state or local law, or (iii) any interest or penalties with respect
to any excise tax described in clause (i) or (ii).


Executive Board shall mean the Executive Board of the Corporation as such may be
constituted from time to time.


Good Reason shall mean a condition resulting from any of the actions listed
below taken by a Service Recipient with respect to a Participant without the
Participant’s consent and within two years after the Change in Control:


(a)    a material decrease in the Participant’s salary or incentive compensation
opportunity (the amount paid at target as a percentage of salary under the
Management Incentive Compensation Program) as in effect immediately prior to the
Change in Control, or


(b)    failure by the Service Recipient to pay the Participant a material
portion of the Participant’s current base salary, or incentive compensation
within seven days of its due date, or


(c)  a material adverse change in the Participant’s reporting responsibilities,
duties, or authority as compared with pre-Change in Control responsibilities,
duties, or authority, or


(d)  a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Participant is required to report, including a
requirement that a Participant report to a corporate officer or employee instead
of reporting directly to the Board or the Board of the Corporation, as the case
may be, or


(e)   a material diminution in the budget over which the Participant retains
authority as compared to the pre-Change in Control budget, or


(f)    the Service Recipient’s requiring the Participant to change the principal
location at which the Participant must perform services to a location that is
more than 50 miles from the location where the Participant performed such
services immediately prior to the Change in Control, or


(g)    discontinuance of any material paid time off policy, fringe benefit,
welfare benefit, incentive compensation, equity compensation, or retirement
5
 
 
 
 
 
plan (without substantially equivalent compensating remuneration or a plan or
policy providing substantially similar benefits) in which the Participant
participates or any action that materially reduces such Participant’s benefits
or payments under such plans, as in effect immediately before the Change in
Control, provided, that in either case such discontinuance or other action
results in a material decrease in the Participant’s overall compensation.


In order to constitute “Good Reason” the Participant must provide notice to the
Corporation of the existence of the condition described above within 90 days of
the initial existence of the condition, where upon the Corporation will have 30
days, following the notice of the condition by the Participant, during which it
or the appropriate Service Recipient may remedy the condition and not be
required to pay any amount owed under this Plan.  Any Separation from Service as
a result of a Good Reason condition must occur as of the later of (i) two years
after the Change in Control, or (ii) 180 days after the  initial existence of
the condition that constitutes “Good Reason” in order for benefits to be due
under this Plan.


Gross-Up Payment shall mean, as provided in Code section 409A and Treasury
Regulation section 1.409A-3(i)(1)(v), a payment to reimburse the Participant in
an amount equal to all or a designated portion of the Federal, state, local, or
foreign taxes imposed upon the Participant as a result of compensation paid or
made available to the Participant by the Service Recipient, including the amount
of additional taxes imposed upon the Participant due to the Service Recipient's
payment of the initial taxes on such compensation.


Involuntary Separation from Service shall mean Separation from Service due to
the independent exercise of the unilateral authority of the Service Recipient to
terminate the Participant's services, other than due to the Participant’s
implicit or explicit request, where the Participant was willing and able to
continue performing services, within the meaning of Code section 409A and
Treasury Regulation section 1.409A-1(n)(1).
 
Management Incentive Compensation Program shall mean the J. C. Penney
Corporation, Inc. Management Incentive Compensation Program effective December
31, 2007, as such may be amended from time to time, and any successor plan or
program.
 
Mirror Savings Plan shall mean the J. C. Penney Corporation, Inc. Mirror Savings
Plan, as amended and restated effective December 31, 2009 and as further amended
through December 9, 2008, as such may be further amended from time to time, and
any successor plan or program.
 
Normal Retirement shall mean retirement at or after a Participant’s normal
retirement date as that term is defined in version of the J. C. Penney
6
 
 
 
 
 
Corporation, Inc. Pension Plan in effect immediately prior to a Change in
Control.
 
Participant shall mean each person who becomes eligible to participate in the
Plan pursuant to the requirements of Section 3.01 of the Plan.


Participating Employer shall mean the Corporation and any Subsidiary or
affiliate of the Corporation that is designated as a Participating Employer
under the Plan by the Board, excluding, however, any division of the Corporation
or of a Subsidiary or affiliate that is designated by the Board as ineligible to
participate in the Plan.  Appendix I contains a list of the Participating
Employers currently participating in the Plan that have adopted the Plan
pursuant to Article Six.


Person shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their owner­ship of stock of the Company.


Separation from Service shall mean, within the meaning of Code section 409A and
Treasury Regulation section 1.409A-1(h), the date a Participant retires, dies or
otherwise has a termination of employment with the Service Recipient. In
accordance with Treasury Regulation  section 1.409A-1(h), if a Participant is on
a period of leave that exceeds six months and the Participant does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period, and also, a Participant is presumed to have a Separation from
Service where the level of bona fide services performed (whether as an employee
or an independent contractor) decreases to a level equal to 20 percent or less
of the average level of services performed (whether as an employee or an
independent contractor) by the Participant during the immediately preceding
36-month period (or the full period of service to the Service Recipient if the
employee has been providing services for less than the 36-month period).


Service Recipient shall mean the Corporation, for whom the services are
performed and with respect to whom the legally binding right to compensation
arises, and all persons with whom the Corporation would be considered a single
employer under Code section 414(b) (employees of controlled group of
corporations), and all persons with whom the Corporation would be considered a
single employer under Code section 414(c) (employees of partnerships,
proprietorships, etc., under common control), using the “at least
7
 
 
 
 
 
50 percent” ownership standard, within the meaning of Code section 409A and
Treasury Regulation section 1.409A-1(h)(3).

 
Severance Benefits shall mean Severance Pay and the other benefits described in
Article Four of the Plan payable to a Participant.


Severance Benefits Limitation shall mean 2.99 times the sum of (a) the annual
base salary rate of a Participant, as in effect immediately prior to the date of
the Participant’s Employment Termination, plus (b) the Participant’s target
annual incentive compensation (at target) under the Management Incentive
Compensation Program for the fiscal year in which an Employment Termination
occurs.


Severance Multiple shall mean the multiple in the table below that corresponds
to the Participant’s position as of the date of the Participant’s Employment
Termination:


Position
Severance Multiple
Chief Executive Officer
2.99
Direct Report
2.99
Other Executive Vice Presidents
2.5
Senior Vice Presidents
2.0



Severance Pay shall mean the cash severance payments payable to a Participant
pursuant to Section 4.01 of the Plan.




Subsidiary shall mean any entity in which the Company, directly or indirectly,
beneficially owns 50% or more of the securities entitled to vote generally in
the election of directors.


Summary Dismissal shall mean a termination due to:


(a)           any negligent or willful, material violation of any applicable
securities laws (including the Sarbanes-Oxley Act of 2002);


(b)           any intentional act of fraud or embezzlement from the Corporation
or Company;


(c)           a conviction of or entering into a plea of nolo contendere to a
felony that occurs during or in the course of the Participant’s employment with
the Corporation;


(d)           any material breach of a written covenant or agreement with the
Corporation that is not cured within 30 days after written notice thereof from
the Corporation; and
 
8
 
 
 
 
(e)           willful and continued failure of the Participant to substantially
perform the Participant’s duties for the Corporation (other than as a result of
incapacity due to physical or mental illness) or to materially comply with
Corporation or Company policy after written notice, in either case, from the
Corporation and a 30-day opportunity to cure.


For purposes hereof, an act, or failure to act, shall not be deemed to be
“willful” or “intentional” unless it is done, or omitted to be done, by the
Participant in bad faith or without a reasonable belief that the action or
omission was in the best interests of the Corporation.




9
 
 
 
 
 

ARTICLE THREE


ELIGIBILITY AND PARTICIPATION


3.01          Eligibility


Each person who is appointed to the Executive Board by the Board on or after the
Effective Date and prior to the occurrence of a Change in Control will be a
Participant in the Plan.  For clarity purposes, any individual participating in
the J. C. Penney Corporation, Inc. 2007 Change in Control Plan, the J. C. Penney
Corporation, Inc. 2008 Change in Control Plan, or the J. C. Penney Corporation,
Inc. 2009 Change in Control Plan shall not be eligible to participate in this
Plan and will, instead, continue to participate in the applicable plan so long
as such individual continues to meet the applicable eligibility requirements of
such plan.




10
 
 
 
 
 

ARTICLE FOUR


SEVERANCE BENEFITS


4.01           Severance Pay


Except as otherwise provided in Section 4.09, on an Employment Termination and
the receipt of a Participant’s executed, written release of claims, in such form
as may be required by the Corporation, a Participant shall become entitled to
Severance Pay equal to the sum of (i) the Participant’s Compensation multiplied
by the Participant’s Severance Multiple, and (ii) an amount equal to the greater
of the Corporation’s annual contribution toward the Participant’s premium cost
for active associate medical, dental and life insurance coverage, if any, as of
the date of the (A) Change in Control, or (B) Employment Termination multiplied
by the Severance Multiple.  Such lump sum Corporation contribution toward
medical, dental and life insurance coverage for the Severance Multiple will be
grossed-up for federal income taxes using the applicable federal income tax rate
that applied to the Participant for his/her prior year’s Compensation.


Severance Pay shall be paid in a lump sum within 60 days following the
Participant’s Employment Termination, provided that the Participant has executed
and submitted a written release of claims, in the form prescribed by the
Corporation, and the statutory period during which the Participant is entitled
to revoke the written release of claims has expired prior to payment during the
60-day period, and further provided that the payment will be made in the second
taxable year if the 60-day period begins in one taxable year and ends in the
subsequent taxable year.


If a Participant is a party to any agreement or contract between the Participant
and the Corporation or an affiliate or Subsidiary that provides for the payment
of any cash severance payments in the event of the Participant’s termination of
employment ("contract payments"), Severance Pay otherwise payable to the
Participant under this Section 4.01 shall be reduced by the amount of such
contract payments.  If the Participant receives payments and benefits pursuant
to this Section 4.01, the Participant shall not be entitled to any severance pay
or benefits under any severance plan, program or policy of the Company or an
affiliate or Subsidiary, unless otherwise specifically provided therein in a
specific reference to this Plan.  For purposes of the preceding sentence, the
reference in the Executive Termination Pay Agreement to the receipt of all
benefits in this Plan shall mean the receipt of all benefits that are payable
under this Plan by the deadline for payment under Section 1.3(a) of the
Executive Termination Pay Agreement. In applying the offset described in this
paragraph, any reduction in benefits shall be made in a manner consistent with
the requirements of Code section 409A.
 
11

 
 
 
 
To the extent applicable, Severance Pay will be reduced as provided in Section
4.10 hereof.


4.02           Incentive Compensation


A Participant who is covered under the Management Incentive Compensation Program
and who becomes entitled to Severance Pay under this Plan shall be paid a lump
sum equal to the average of the Participant’s actual annual incentive
compensation payments under the Management Incentive Compensation Program  for
the three fiscal years immediately preceding the fiscal year in which the
Employment Termination occurs; provided, however, if the Employment Termination
occurs on the last day of the Corporation’s fiscal year the Participant shall be
paid the higher of (a) the Participant’s average annual incentive compensation,
as determined above, or (b) the actual annual incentive compensation earned
under the Management Incentive Compensation Program. Notwithstanding the
foregoing, if the Participant has elected to defer a portion of the annual
incentive to be paid under the Management Incentive Compensation Program for the
fiscal year under the Mirror Savings Plan, then that portion of the prorated
incentive compensation will be deferred and paid in accordance with the terms of
the Mirror Savings Plan, and the remaining portion of the prorated incentive
compensation will be paid in a lump sum under this Section.  Such lump sum shall
be paid at the same time as the Severance Pay payable under Section 4.01.  The
prorated portion of any annual incentive compensation payable under the
Management Incentive Compensation Program pursuant to this Section 4.02 shall be
determined by multiplying the total annual incentive compensation payable under
the Management Incentive Compensation Program, as determined under this Section
4.02, by a fraction the numerator of which is the total number of days from the
beginning of the applicable incentive compensation period until the date of the
Participant’s Employment Termination and the denominator of which is 365.  To
the extent applicable, prorated incentive compensation will be reduced as
provided in Section 4.10 hereof.


4.03           Retiree Medical, Dental, Gold Card, and Long Term Care
Eligibility


 
Except as otherwise provided in Section 4.09, for the purpose of determining
eligibility for retiree coverage under the J. C. Penney Corporation, Inc. Health
and Welfare Benefit Plan (“H&W Plan”), a Participant who is covered under the
H&W Plan and who becomes entitled to Severance Pay shall be provided with up to
12 months of additional age and service credit under the H&W Plan to reach a
critical age, date or points for retiree eligibility purposes to the same extent
as an involuntary termination resulting from a reduction in force would receive
under the terms of the H&W Plan.  This provision shall apply to retiree
eligibility for medical, dental, long term care insurance and the associate
discount benefits provided under the H&W Plan.  Any insurance

12
 
 
 
 
 
benefits shall be paid solely from the insurance policy or policies provided
under said plan.
 
4.04
Associate-Paid Retiree Term Life Insurance Eligibility



 
Except as otherwise provided in Section 4.09, notwithstanding any provision of
the J. C. Penney Corporation, Inc. Voluntary Employees’ Beneficiary Association
(“VEBA”) Life and Disability Benefit Plan to the contrary, if a Participant
becomes entitled to Severance Pay under this Plan, the Participant shall be
provided with up to 12 months of additional age and service credit under the
terms of the life insurance portion of the VEBA Life and Disability Benefit Plan
to reach a critical age, date or points for retiree eligibility purposes to the
same extent as an involuntary termination resulting from a reduction in force
would receive under the terms of such plan.  Retiree life insurance benefits
shall be paid solely from the insurance policy or policies provided under said
plan.



4.05            Non-Qualified Retirement Plans


Except as otherwise provided in Section 4.09, if a Participant becomes entitled
to Severance Pay under this Plan, a Participant will receive an immediate lump
sum payment within 30 days after Employment Termination, subject to any
reduction provided for under Section 4.10 hereof, of any incremental benefit
provided outside the terms of the applicable retirement plan calculated as
follows. All other amounts payable under the terms of the applicable retirement
plan, shall be paid to the Participant at the time and in the form and manner
provided under the terms of the applicable plan.  If a Participant:


(a)  
is a participant in the Corporation’s Supplemental Retirement Plan for
Management Profit-Sharing Associates (“SRP”), or was a participant immediately
prior to such plan’s termination following a Change in Control, the Participant
will receive an incremental benefit equal the difference between (i) the
Participant’s benefit under the terms of the SRP as a result of vesting under
that plan determined as of the date of the Participant’s Employment Termination,
and (ii) the Participant’s benefit under the terms of the SRP (A) after
crediting the Participant with a number of years equal to the Participant’s
Severance Multiple as additional age and service credit under the SRP from
either the date of such plan’s termination or the date of the Participant’s
Employment Termination, as applicable, to make the Participant eligible for a
benefit under the SRP, and if eligible, to provide the Participant with the
highest benefit available under the SRP as though the entire amount of the
Participant’s incremental benefit were provided under the SRP (including any
offsets under such plan or offsets calculated under (b) or (c) of this Section
4.05),  and (B) using the higher of the Participant’s Compensation or actual
Average Final

 
13
 
 
 
 
 
Compensation under the SRP, as the Participant’s Average Final Compensation for
purposes of such calculation; and/or
 
(b)  
is a participant in the Corporation’s Benefit Restoration Plan (“BRP”), or was a
participant immediately prior to such plan’s termination following a Change in
Control, the Participant will receive an incremental benefit equal the
difference between (i) the Participant’s benefit under the terms of the BRP as a
result of vesting under that plan determined as of the date of the Participant’s
Employment Termination, and (ii) the Participant’s benefit under the terms of
the BRP (A) after crediting the Participant with a number of years equal to the
Participant’s Severance Multiple as additional age and service credit under the
BRP from either the date of such plan’s termination or the date of the
Participant’s Employment Termination, as applicable, to make the Participant
eligible for a benefit under the BRP, and if eligible, to provide the
Participant with the highest benefit available under the BRP as though the
entire amount of the Participant’s incremental benefit were provided under the
BRP,  and (B) using the higher of the Participant’s Compensation or actual
Average Final Compensation under the BRP, as the Participant’s Average Final
Compensation for purposes of such calculation; and/or



(c)  
is a participant in the Mirror Savings Plan, or was a participant immediately
prior to such plan’s termination following a Change in Control, the Participant
will receive an incremental benefit equal to the difference between (i) the
Corporation’s matching contributions actually paid under the Mirror Savings Plan
as a result of the vesting of such matching contributions under that plan
determined as of the date of the Participant’s Employment Termination, and (ii)
the Corporation’s matching contributions under the Mirror Savings Plan after
providing the Participant with additional Corporation matching contributions
under that plan for each year in the Participant’s Severance Multiple, and
assuming the same Corporation matching  contribution rate as in effect at the
time of the Change in Control to provide the Participant with the highest
benefit available under the Mirror Savings Plan using (A) the Participant’s
Compensation for each year of the Severance Multiple, and (B) the Participant’s
Mirror Savings Plan deferral election in effect immediately prior to that plan’s
termination date or the Participant’s Employment Termination, as applicable, to
determine Participant’s contribution and the Corporation’s matching contribution
as though the entire amount of the Participant’s incremental matching
contribution benefit were provided under such plan;



provided, however, that if and to the extent a Participant is otherwise entitled
to receive any additional age and/or service credit under any such plan as a
14
 
 
 
 
result of Employment Termination, the additional age and/or service credit
otherwise provided under this Section 4.05 shall not be counted twice for
purposes of determining eligibility.


4.06  
Legal Fees



All expenses of a Participant incurred in enforcing the Participant’s rights
and/or to recover the Participant’s benefits under this Article Four, including
but not limited to, attorney's fees, court costs, arbitration costs, and other
expenses shall be paid by the Corporation, in accordance with Code section 409A
and Treasury Regulation section 1.409A-3(i)(1)(iv)(A) and shall meet the
requirements below.  The Corporation shall reimburse the Participant for any
such fees, costs or expenses, promptly upon delivery of reasonable
documentation, provided, however, all invoices for reimbursement of fees, costs
or expenses must be submitted to the Corporation and paid in a lump sum payment
by the end of the calendar year following the calendar year in which the fee,
cost or expense was incurred.  To be eligible for reimbursement, all fees, costs
or expenses must be incurred within a 10 year period following the latest of a
Change in Control or Employment Termination that gives rise to a benefit under
this Plan.  The amount of fees, costs or expenses paid or eligible for
reimbursement in one year under this Section 4.06 shall not affect the fees,
costs or expenses paid or eligible for reimbursement in any other taxable
year.  The right to payment or reimbursement under this Section 4.06 is not
subject to liquidation or exchange for another benefit.


4.07           Outplacement Services/Financial Counseling


Except as otherwise provided in Section 4.09, following an Employment
Termination, a Participant will be paid a lump sum payment in cash of $25,000 to
allow the Participant to pay for outplacement and financial counseling
services.  Such lump sum will be paid with the Severance Pay payable under
Section 4.01.  To the extent applicable, the benefit will be reduced as provided
in Section 4.10 hereof.


4.08           Special Bonus Hours


Except as otherwise provided in Section 4.09, in the event of an Employment
Termination, a Participant will be paid for special bonus hours, if the
Participant is also a participant in the Corporation’s Paid Time Off Policy
(“PTO Policy”) to the same extent as an involuntary termination resulting from a
reduction in force would receive under the terms of the PTO Policy.  Such
payment will be determined in accordance with the provisions of the PTO Policy
and paid within 30 days after the Participant’s Employment Termination date.
 
15

 
 
 
 
4.09           Severance Benefits Limitation


 
Notwithstanding any other provision of the Plan to the contrary, the total of
the Severance Benefits provided under Sections 4.01, 4.03, 4.04, 4.05, 4.07, and
4.08 shall not be greater than an amount equal to the Severance Benefits
Limitation.  In the event that the total value of such Severance Benefits
exceeds the Severance Benefits Limitation, such Severance Benefits will be
provided in the following order until the Severance Benefits Limitation is
met:  Sections 4.01, 4.05, 4.07, 4.08, 4.03, and then 4.04.  Once the Severance
Benefits Limitation is met, no additional Severance Benefits shall be provided
under the aforesaid provisions.  The Severance Benefits Limitation shall not
apply to the benefits provided in Sections 4.02 and 4.06.





4.10           Determination of Excise Tax; No Gross-Up Payments


(a)  Anything in the Plan to the contrary notwithstanding, if it shall be
determined that any payment or distribution by the Corporation or an affiliate
or Subsidiary to or for the benefit of the Participant, whether paid or payable
or distributed or distributable pursuant to the terms of the Plan or otherwise
pursuant to or by reason of any other agreement, policy, plan, program or
arrangement, including without limitation any stock option, stock appreciation
right or similar right, or the lapse or termination of any restriction on or the
vesting or exercisability of any of the foregoing, but excluding any payment or
benefit not provided due to the application of the Severance Benefits Limitation
under Section 4.09 (a “Payment”), would be subject to the Excise Tax, then the
payments and benefits to be paid or provided under this Plan may be reduced (or
repaid to the Corporation, if previously paid or provided) as provided
below.  In no event shall the Participant be entitled to receive a Gross-Up
Payment or Excise Tax reimbursement.  For purposes of this Section 4.10, the
terms “excess parachute payment” and “parachute payment” will have the meanings
assigned to them by Section 280G of the Code.


(b) All determinations required to be made under this Section 4.10, including
whether an Excise Tax is payable by the Participant and the amount of such
Excise Tax shall be made by the Accounting Firm. The Accounting Firm shall make
an initial determination at the time of a Change in Control.  In addition, the
Corporation shall direct the Accounting Firm to submit its determination and
detailed supporting calculations to both the Corporation and the Participant
within 15 calendar days after the date of the Participant’s Employment
Termination, if applicable, and any other such time or times as may be requested
by the Corporation or the Participant.


(c)  The Accounting Firm shall calculate the amount of any “parachute payment”
and “excess parachute payment” due to the Participant after taking into account
the application of Section 4.09 and the related Excise Tax.  The
 
16
 
 
 
 
Accounting Firm also shall calculate a “reduced payment amount” by reducing the
Participant’s payments and benefits under this Plan (which could require
repayment of amounts previously paid or provided to the Participant) to the
minimum extent necessary so that no portion of any Payment, as so reduced or
repaid, constitutes an “excess parachute payment.” If the Accounting Firm
determines that any Excise Tax is payable by the Participant, then the
Participant shall receive either (i) all Payments otherwise due to him or her or
(ii) the reduced payment amount described in the preceding sentence, whichever
will provide him or her with the greater after-tax economic benefit taking into
account for these purposes any applicable Excise Tax.  If the Accounting Firm
determines that no Excise Tax is payable by the Participant, it shall, at the
same time as it makes such determination, furnish the Participant with an
opinion that he/she has substantial authority not to report any Excise Tax on
The Participant’s federal, state, local income or other tax return.


(d) The Corporation and the Participant shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Corporation or the Participant, as the case may be, reasonably requested by
the Accounting Firm, and otherwise cooperate with the Accounting Firm in
connection with the preparation and issuance of the determination contemplated
by paragraph (c) hereof.  Any reasonable determination by the Accounting Firm as
to the amount of the Excise Tax, “parachute payment,” “excess parachute
payment,” or “reduced payment amount” (and supported by the calculations done by
the Accounting Firm) shall be binding upon the Corporation and the Participant.


(e)  The federal, state and local income or other tax returns filed by the
Participant shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax, if any,
payable by the Participant.  The Participant shall make proper payment of the
amount of any Excise Tax, and at the request of the Corporation, provide to the
Corporation true and correct copies (with any amendments) of his/her federal
income tax return as filed with the Internal Revenue Service and corresponding
state and local tax returns, if relevant, as filed with the applicable taxing
authority, and such other documents reasonably requested by the Corporation,
evidencing such payment.


(f)  The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by this Section 4.10 shall
be borne by the Corporation. If such fees and expenses are initially paid by the
Participant, the Corporation shall reimburse the Participant the full amount of
such fees and expenses within five business days after receipt from the
Participant of a statement therefor and reasonable evidence of the Participant’s
payment thereof. Any reimbursement or payment of such fees and expenses will be
made by the Corporation in accordance with Code section
17
 
 
 
 
409A and Treasury Regulation section 1.409A-3(i)(1)(iv)(A) and shall meet the
requirements below. The Corporation shall reimburse the Participant for any such
fees and expenses, promptly upon delivery of reasonable documentation, provided,
however, all invoices for reimbursement of fees and expenses must be submitted
to the Corporation and paid in a lump sum payment by the end of the calendar
year following the calendar year in which the fee or expense was incurred.  To
be eligible, all fees and expenses must be incurred within a 20 year period
following the latest of a Change in Control or Employment Termination that gives
rise to a benefit under this Plan.  The amount of fees and expenses paid or
eligible for reimbursement in one year under this Section 4.10(f) shall not
affect the fees and expenses paid or eligible for reimbursement in any other
taxable year.  The right to payment or reimbursement under this Section 4.10(f)
is not subject to liquidation or exchange for another benefit.


(g)  Appropriate adjustments will be made to amounts previously paid to the
Participant, or to amounts not paid pursuant to paragraph (c), as the case may
be, to reflect properly any subsequent changes to the calculations described
above in paragraph (c).  In the event that any payment or benefit is required to
be reduced or repaid pursuant to paragraph (c), reductions will be made, to the
extent necessary, and in the following order to any payments otherwise owed to
the Participant under Sections 4.01, 4.02 (excluding any amount elected to be
deferred under the Mirror Savings Plan), 4.05 and 4.07 of the Plan (to the
extent not previously paid).  In reducing benefits, the reduction shall be made
in a manner that complies with the requirements of Code section 409A and where
two economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.  In the event that additional amounts are owed to the Corporation after
the imposition of such reductions, the Participant shall be required to repay to
the Corporation the additional amount owed within 30 days of the determination
being made by the Accounting Firm.
 
 


18

 
 
 
 
 



ARTICLE FIVE


AMENDMENT AND TERMINATION


5.01           Amendment


The Plan may be amended by the Board at any time; provided, however, that


(a)  any amendment that would have an adverse effect on any Participant’s Plan
benefits and/or rights, except as may be otherwise required to comply with
changes in applicable laws or regulations, including, but not limited to, Code
section 409A, or


(b)  any amendment within one year before or two years after a Change
in Control,


cannot be applied to any Participant who would be adversely affected by such
amendment without such Participant’s consent.   After a Change in Control, any
amendment shall also require the consent of the Committee.
 
 


5.02            Termination


The Plan shall continue indefinitely after the Effective Date, unless the  Board
shall decide to terminate the Plan by duly adopting resolutions terminating the
Plan; provided, however, following the commencement of any discussion with a
third party that ultimately results in a Change in Control, the Plan shall
continue subject to Section 5.01, until such time as the Corporation and each
affiliate or Subsidiary (as appropriate) shall have fully performed all of their
obligations under the Plan with respect to all Participants, and shall have paid
all Severance Benefits under the Plan in full to all Participants.
 
19

 
 
 
 
 

ARTICLE SIX


MISCELLANEOUS


6.01           Participant Rights


The Corporation and each affiliate or Subsidiary intend this Plan to constitute
a legally enforceable obligation between (a) the Corporation or an affiliate or
Subsidiary (as appropriate) and (b) each Participant.


It is also intended that the Plan shall confer vested and non-forfeitable rights
for each Participant to receive benefits to which the Participant is entitled
under the terms of the Plan with Participants being third party beneficiaries.


Except as provided in the definitions of Summary Dismissal or Good Reason,
nothing in this Plan shall be construed to confer on any Participant any right
to continue in the employ of the Corporation or an affiliate or Subsidiary or to
affect in any way the right of the Corporation or an affiliate or Subsidiary to
terminate a Participant’s employment without prior notice at any time for any
reason or no reason.


6.02            Authority of Committee


The Committee is responsible for administering the Plan.  The Committee will
have the full authority and discretion necessary to accomplish that purpose,
including, without limitation, the authority and discretion to:  (i) resolve all
questions relating to the eligibility of Executive Board members to become or
continue as Participants, (ii) determine the amount of benefits, if any, payable
to Participants under the Plan and determine the time and manner in which such
benefits are to be paid, to either comply with or be exempt from Code section
409A, as the case may be, (iii) engage any administrative, legal, tax,
actuarial, accounting, clerical, or other services it deems appropriate in
administering the Plan, (iv) construe and interpret the Plan, supply omissions
from, correct deficiencies in and resolve inconsistencies or ambiguities in the
language of the Plan, resolve inconsistencies or ambiguities between the
provisions of this document, and adopt rules for the administration of the Plan
that are not inconsistent with the terms of the Plan document and that are
intended to make any benefits provided under the Plan either comply with or be
exempt from Code section 409A, as the case may be, (v) compile and maintain all
records it determines to be necessary, appropriate or convenient in connection
with the administration of the Plan, and (vi) resolve all questions of fact
relating to any matter for which it has administrative responsibility.  The
Committee shall perform all of the duties and may exercise all of the powers and
discretion that the Committee deems necessary or appropriate for the proper
administration of the Plan, and shall do so in a uniform, nondiscriminatory
manner.  Any failure by the Committee to apply any
 
20
 
 
 
 
 
provisions of this Plan to any particular situation shall not represent a waiver
of the Committee’s authority to apply such provisions thereafter.  Every
interpretation, choice, determination or other exercise of any power or
discretion given either expressly or by implication to the Committee shall be
conclusive and binding upon all parties having or claiming to have an interest
under the Plan or otherwise directly or indirectly affected by such action,
without restriction, however, on the right of the Committee to reconsider and
redetermine such action.  Any decision rendered by the Committee and any review
of such decision shall be limited to determining whether the decision was so
arbitrary and capricious as to be an abuse of discretion.  The Committee may
adopt such rules and procedures for the administration of the Plan as are
consistent with the terms hereof.


6.03            Claims Procedure


A.  Allocation of Claims Responsibility:  With respect to any claim for benefits
that are provided exclusively under this Plan, the claim shall be approved or
denied by the Committee within 60 days following the receipt of the information
necessary to process the claim.  In the event the Committee denies a claim for
benefits in whole or in part, it will give written notice of the decision to the
claimant or the claimant’s authorized representative, which notice will set
forth in a manner calculated to be understood by the claimant, stating the
specific reasons for such denial, make specific reference to the pertinent Plan
provisions on which the decision was based, and provide any other additional
information, as applicable, required by 29 Code of Federal Regulations section
2560.503-1 applicable to the Plan.


With respect to any claim for benefits that, under the terms of the Plan, are
provided under another employee benefit plan maintained by the Corporation
(i.e., life insurance, H&W Plan, PTO/MTO Policy, Pension, Savings, Mirror
Savings, BRP, and SRP benefits), the Committee shall determine claims regarding
the Participant's eligibility under the Plan in accordance with the preceding
paragraph, but the administration of any other claim with respect to such
benefits (including the amount of such benefits) shall be subject to the claims
procedure specified in such other employee benefit plan or program.


B.  Litigation or Appeal  In the event the Committee denies a claim in whole or
in part for benefits that are provided exclusively under the Plan, or denies a
claim regarding the claimant’s eligibility under the Plan, Participants will
then be allowed to file a lawsuit in federal court as provided under ERISA.


Appeals with respect to any claim for benefits that, under the terms of the
Plan, are provided under another employee benefit plan maintained by the
Corporation (i.e., life insurance, H&W Plan, PTO/MTO Policy, Pension, Savings,
Mirror Savings, BRP, and SRP benefits), shall be subject to the claims and
appeals procedure specified in such other employee benefit plan.
 
21

 
 
 
 
 

6.04
Records and Reports



The Committee will maintain adequate records of all of their proceedings and
acts and all such books of account, records, and other data as may be necessary
for administration of the Plan.  The Committee will make available to each
Participant upon request such of the Plan's records as pertain to him/her for
examination at reasonable times during normal business hours.


6.05
Reliance on Tables, Etc.



 In administering the Plan, the Committee is entitled to the extent permitted by
law to rely conclusively upon all tables, valuations, certificates, opinions and
reports that are furnished by accountants, legal counsel or other experts
employed or engaged by the Committee.  The Committee will be fully protected in
respect of any action taken or suffered by the Committee in good faith reliance
upon all such tables, valuations, certificates, reports, opinions or other
advice.  The Committee is also entitled to rely upon any data or information
furnished by a Participating Employer or by a Participant as to any information
pertinent to any calculation or determination to be made under the provisions of
the Plan, and, as a condition to payment of any benefit under the Plan the
Committee may request a Participant to furnish such information as it deems
necessary or desirable in administering the Plan.


6.06
Availability of Plan Information and Documents



Any Participant having a question concerning the administration of the Plan or
the Participant's eligibility for participation in the Plan or for the payment
of benefits under the Plan may contact the Committee and request a copy of the
Plan document.  Each Participating Employer will keep copies of this Plan
document, exhibits and amendments hereto, and any related documents on file in
its administrative offices, and such documents will be available for review by a
Participant or a designated representative of the Participant at any reasonable
time during regular business hours.  Reasonable copying charges for such
documents will be paid by the requesting party.


6.07
Expenses



All Plan administration expenses incurred by the Committee shall be paid by the
Corporation and all other administration expenses incurred by the Corporation or
an affiliate or Subsidiary shall be paid by the Corporation or an affiliate or
Subsidiary (as appropriate).
 
22

 
 
 
 
 



6.08
Adoption Procedure for Participating Employer



Any Subsidiary or affiliate of the Corporation may become a Participating
Employer under the Plan provided that (i) the Board approves the adoption of the
Plan by the Subsidiary or affiliate and designates the Subsidiary or affiliate
as a Participating Employer in the Plan and (ii) by appropriate resolutions of
the board of directors or other governing body of the Subsidiary or affiliate,
the Subsidiary or affiliate agrees to become a Participating Employer under the
Plan and also agrees to be bound by any other terms and conditions that may be
required by the Board or the Committee, provided that such terms and conditions
are not inconsistent with the purposes of the Plan.  A Participating Employer
may withdraw from participation in the Plan, subject to approval by the
Committee, by providing written notice to the Committee that withdrawal has been
approved by the board of directors or other governing body of the Participating
Employer; provided, however, following the commencement of any discussion with a
third party that ultimately results in a Change in Control, the Committee shall
have no authority to approve the withdrawal of any Participating Employer until
such time as the Corporation and each affiliate or Subsidiary (as appropriate)
shall have fully performed all of their obligations under the Plan with respect
to all Participants, and shall have paid all Severance Benefits under the Plan
in full to all Participants.  The Board may at any time remove a Participating
Employer from participation in the Plan by providing written notice to the
Participating Employer that it has approved removal; provided, however,
following the commencement of any discussion with a third party that ultimately
results in a Change in Control, the Board shall have no authority to remove or
approve the withdrawal of any Participating Employer until such time as the
Corporation and each affiliate or Subsidiary (as appropriate) shall have fully
performed all of their obligations under the Plan with respect to all
Participants, and shall have paid all Severance Benefits under the Plan in full
to all Participants. The Board will act in accordance with this Article pursuant
to unanimous written consent or by majority vote at a meeting.


 6.09          Effect on Other Benefits


Except as otherwise provided herein, the Plan shall not affect any Participant’s
rights or entitlement under any other retirement or employee benefit plan
offered to him/her by the Corporation or an affiliate  or Subsidiary (as
appropriate) as of the Participant’s Employment Termination.


6.10           Successors


The Plan shall be binding upon any successor in interest of the Corporation or
an affiliate or Subsidiary (as appropriate) and shall inure to the benefit of,
and be enforceable by, a Participant’s assigns or heirs.
 
23

 
 
 
 
 



6.11
Severability



The various provisions of the Plan are severable and any determination of
invalidity or unenforceability of any one provision shall not have any effect on
the remaining provisions.


6.12            Construction


In determining the meaning of the Plan, words imparting the masculine gender
shall include the feminine and the singular shall include the plural, unless the
context requires otherwise.  Headings of sections and subsections of the Plan
are for convenience only and are not intended to modify or affect the meaning of
the substantive provisions of the Plan.


6.13            References to Other Plans and Programs


Each reference in the Plan to any plan, policy or program, the Plan or document
of the Corporation or an affiliate or Subsidiary, shall include any amendments
or successor provisions thereto without the necessity of amending the Plan for
such changes.


6.14  
       Notices



(a)  General.  Notices and all other communications contemplated by this Plan
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid.   In the case of the Participant, (i) mailed
notices shall be addressed to the Participant at the Participant’s home address
that was most recently communicated to the Corporation in writing or (ii) in the
case of a Participant who is an employee, distributed to the employee at his/her
place of employment in compliance with 29 Code of Federal Regulations section
2520.104b-1(c).  In the case of the Corporation, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its General Counsel at J.C. Penney Corporation, Inc., 6501
Legacy Drive, Plano, Texas 75024.

 
(b)  Notice of Termination.  Any notice of Summary Dismissal by the Corporation
or by the Participant for Good Reason shall be communicated by a notice of
termination to the other party given in accordance with this Section
6.14.   Such notice shall indicate the specific termination provision in this
Plan relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide
 
24
 
 
 
 
 
the basis for termination under the provision so indicated, and shall specify
the Employment Termination date.

 
6.15        No Duty to Mitigate


The Participant shall not be required to mitigate the amount of any payment
contemplated under this Plan, nor shall such payment be reduced by any earnings
that the Participant may receive from any other source.


6.16           Employment Taxes


All payments made pursuant to this Plan shall be subject to withholding of
applicable income and employment taxes.


6.17            Section 409A Compliance


The Plan is intended to comply with the “involuntary separation pay exception”
to Code section 409A.  Payments to Participants are also intended, where
possible, to comply with the "short term deferral exception" to Code section
409A. Accordingly, the provisions of the Plan applicable to Severance Pay and
the determination of the Participant’s Termination of Employment shall be
applied, construed and administered so that the Severance Pay qualifies in all
instances for one or both of those exceptions, to the maximum extent allowable.


If, and to the extent any payment or benefit under the Plan should be deemed to
be an item of deferred compensation subject to the requirements of Code section
409A, the provisions of the Plan applicable to that  payment or benefit shall be
applied, construed and administered so that such payment or benefit is made or
provided in compliance with the applicable requirements of Code section 409A and
its corresponding regulations.  Any payment from the Plan that is subject to the
requirements of section 409A may only be made in a manner and upon an event
permitted by section 409A, including the requirement that deferred compensation
payable to a “specified employee” of a publicly traded company be postponed for
six months after separation from service.  Payments upon Employment Termination
may only be made upon a “separation from service”, as determined in accordance
with Code section 409A and the Treasury Regulations thereunder. In addition,
should there arise any ambiguity as to whether any other provisions of the Plan
would contravene one or more applicable requirements or limitations of Code
section 409A and the Treasury Regulations thereunder, such provisions shall be
interpreted, administered and applied in a manner that complies with the
applicable requirements of Code section 409A and the Treasury Regulations
thereunder.
25



 
 
 
 
6.18           Governing Law


Except to the extent that the Plan may be subject to the provisions of ERISA,
the Plan will be construed and enforced according to the laws of the State of
Texas, without giving effect to the conflict of laws principles thereof.  Except
as otherwise required by ERISA, every right of action by an Associate with
respect to the Plan shall be barred after the expiration of three years from the
date of termination of employment or the date of receipt of the notice of denial
of a claim for benefits or eligibility, if earlier.  In the event ERISA's
limitation on legal action does not apply, the laws of the State of Texas with
respect to the limitations of legal actions shall apply and the cause of action
must be brought no later than four years after the date the action accrues.
 


26

 
 
 
 
 

APPENDIX I


Participating Employers


J.C. Penney Corporation, Inc.


J.C. Penney Company, Inc.


JCPenney Puerto Rico, Inc.


JCP Logistics, Inc.


JCP Media, Inc.


JCP Procurement, Inc.


J C Penney Purchasing Corporation, Inc.


JCP Construction Services, Inc.


Gifting Grace, Inc.


CLAD, Inc.
 
 
 
 
 
 
27